994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Susan DESROCHERS, Appellant,v.Harold FAWKS;  Ronald Woodruff; Lewis Steeken;  StacyZimmerman; Jennifer Horan;  Mary Green, Appellees.
No. 92-3448WA.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 30, 1993.Filed:  May 6, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Susan DesRochers failed to pay for land she purchased from Harold Fawks, and Fawks foreclosed.  After the state court resolved the foreclosure proceeding in Fawks's favor, DesRochers filed this action under 42 U.S.C. § 1985 alleging the appellees conspired to commit fraud and deprive DesRochers of her rights in the land.  In the absence of any facts supporting DesRochers's allegations, the court dismissed DesRochers's complaint with prejudice for failure to state a claim.  DesRochers appeals.


2
We hold the district court properly dismissed DesRochers's complaint for failure to state a claim.   See Ritchie v. Walker Mfg. Co., 963 F.2d 1119, 1121 (8th Cir. 1992) (complaint should not be dismissed unless it appears beyond doubt that plaintiff can prove no set of facts entitling her to relief);  Smith v. Boyd, 945 F.2d 1041, 1042-43 (8th Cir. 1991) (district court has power to sua sponte dismiss complaint for failure to state a claim).


3
Accordingly, we affirm.